Case 2:21-cv-01393 Document 1-2 Filed 03/16/21 Page 1 of 2 PagelD #: 11

EXHIBIT “A”

4838-2734-1513, v. 1
Case 2:21-cv-01393 Document 1-2 hel weet Page 2 of 2 PagelD #: 12
{dt

EX Me

FIDELITY NATIONAL TITLE INSURANCE COMPANY
TITLE No.:  16-7406-39626SUEF

SCHEDULE A - Part I

DESCRIPTION

ALL that certain plot, piece or parcel of land, siluate, lying and being at Mecox, in the fown of
Southampton, County of Suffolk and State of New York, known and designated as Lot No, 2 on a certain
subdivision map entitled, “Minor Subdivision Map for Cidney Farms”, being more particularly bounded
and described as follows:

BEGINNING at a point on the westerly side of Jobs Lane which point is situate South 49 degrees 15
minutes 00 seconds West 1730.17 feet more or less from the intersection of the southerly line af Mecox
Road and ihe westerly line of Jobs Lane and which point ts also situate 49.17 feet from the southerly line
of land now or formerly of Niuta S. Titus:

RUNNING THENCE North 64 degrces 30 minutes 00 seconds West 569.18 fect;

RUNNING THENCE South 25 degrees 31 minutes 17 seconds West 348.78 feet to land now or formerly
of S.H. Talmage:

RUNNING THENCE along the last mentioned lund North 64 degrees 28 minutes 43 seconds West
260.00 feet;

RUNNING THENCE North 25 degrees 3] minutes 17 seconds East 338.70 feet;

RUNNING THENCE along the arc of a regular curve to the right. having a radius of 25.00 feet, a
distance of 39.26 feet;

THENCE South 64 degrees 30 minutes 00 seconds Easl 810.78 feet to the westerly side of Jobs Lane:

RUNNING THENCE along the westerly side of Jobs Lane South 49 degrees 15 minutes 00 seconds
West, 16.39 feet to the point or place of BEGINNING.

SCHEDULE A-I (DESCRIPTION)
